DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claim(s) recite(s) subject matter within a statutory category as a machine and process. Nevertheless, the claims fall within the judicial exception of an abstract idea. Independent claim 1 recites steps that, under the broadest reasonable interpretations, recites a certain method of organizing human activity because a user/users are instructed to diagnose a patient from a remote location. Specifically, the
claim recites retrieving patient information, providing ultrasonic diagnostic control instructions and diagnosis information. Each of these steps describe a method of organizing human activity because a human actor (provider) could conceivably monitor a patients records, identify an ordered action and determine and discuss a treatment plan with technician. Thus the claim recites a certain method or organizing human activity in the form of managing interactions between people. Independent claim 5 and 13 recite similar limitations (but for the recitation of generic computer components) and recites a judicial exception under a similar analysis. Dependent claims 2-4, 6-12 and 14-20 inherit the limitations that recite an abstract idea from their dependence on claim 1, 5,  and 12 respectively, and thus these claims also recite an abstract idea. 

The claims recite the additional element of displaying information, which is considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events in a set of user data. See: MPEP 2106.05(g).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea ( Step 2A Prong Two: NO).

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device, control terminal, database, and a communication network used to instruct technician to treat a patient amount to no more than mere instructions to apply the exception using generic computer components. Let it be noted that receiving or transmitting data over a network as well as storing and retrieving information in memory are each recognized as well-understood, routine, and conventional computer functions previously known to the industry, as outlined in MPEP 2106.05(d)(III), and thus these functions do not amount to significantly more than the abstract idea.
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0229798 to Leyvi et al.
As to claim 1, 5, 12, 11, 13, 19 and 20 Leyvi discloses an information and control terminal for an ultrasonic diagnostic system having a communication network (Leyvi data network 40 [0013]) connecting a local host in a first location (Leyvi scanning device [0013]), the information and control terminal (Leyvi Leyvi workstation [0013]) connected to an ultrasonic diagnostic expert in the first location to perform ultrasonic diagnostic procedure on a patient interactively,  comprising:
an information interface for receiving and transmitting ultrasonic diagnosis information between the information and control terminal, a local host in a first location and a remote host in a second location through a plurality of information channels (Leyvi [0002], [0023], figure 3);
a control interface for receiving ultrasonic diagnostic control instructions from an ultrasonic diagnostic expert and transmitting the ultrasonic diagnostic control instructions to the local host, and the remote host through a plurality of control channels (Leyvi [0023] and [0024]);
an information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system (Leyvi [0023] and [0024]);
a network interface for connecting the information and control terminal to a communication network (Leyvi [0013]);
a processor and a memory, wherein the memory comprises double data rate (DDR) random access memory (RAM) for supporting the operation of the processor, a non-volatile storage device (NVSD) storing an operating system (Leyvi [0025]), and computer executable instructions, when executed on the processor, the computer executable instructions cause the processor to perform:
establishing network connection between the information and control terminal, the local host in the first location, a patient database and the remote host in the second location through the network interface over the communication network (Leyvi [0013] and [0023]);
retrieving, by the information and control terminal, the patient information of a patient from the patient database (Leyvi [0013] and [0023] see recording);
instructing, by an ultrasonic diagnostic expert in the first location, an ultrasonic diagnostic technician in the second location using the ultrasonic diagnostic control instructions through the plurality of control channels (Leyvi [0023]);
Leyvi [0023] and [0024]);
receiving, by the information and control terminal, ultrasonic diagnosis information from the ultrasonic diagnostic technician in real time (Leyvi [0002] and [0023]); and
generating, via the information and control terminal by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database (Leyvi [0013] and [0023] see recording)
As to claim 2, 7, 15  see the discussion of claim 1, additionally, Leyvi discloses the terminal wherein the plurality of information channels comprises a first information channel Ii, a second information channel I2, ..., and an M-th information channel Im, and the plurality of control channels comprises a first control channel Ci, a second control channel C2, ..., and an N-th control channel Cn, wherein each of M and N is a positive integer (Leyvi [0015For example, the main beamformer 20 may have 128 channels, each of which receives a partially beamformed signal from a patch of 12 transducer elements. In this way the signals received by over 1500 transducer elements of a two-dimensional array can contribute efficiently to a single beamformed signal).
As to claim 3, see the discussion of claim 1, additionally, Leyvi discloses the terminal wherein the plurality of information channels comprises:
one or more patient information channel for transmission of the patient information (Leyvi [0013]);
one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert (Leyvi [0013]);
one or more information channels from the remote host to the local host for real time ultrasonic diagnosis by the ultrasonic diagnostic technician; and one or more ultrasonic diagnosis report transmission channels (Leyvi [0013]).
As to claim 4, 8, 16, see the discussion of claim 1, additionally, Leyvi discloses the terminal wherein the plurality of control channels comprises:
Leyvi [0023] and figure 2).
As to claim 6, and 14 see the discussion of claim 5, additionally, Leyvi discloses the system wherein the communication network comprises:
a wireless personal area network (WPAN) having a Wi-Fi network; a Bluetooth network; an infrared network, and a Zigbee network; a wireless local area network (WLAN); a wireless metropolitan area network (WMAN); a wireless wide area network (WWAN); a cellular network; a mobile communication network; and any combinations thereof (Leyvi figure 1 and [0013]).
As to claim 9, 18 see the discussion of claim 5, additionally, Leyvi discloses the system wherein the information and control terminal further comprises one or more information display devices, wherein the one or more information display devices comprise:
one or more flat panel televisions (TVs), high definition televisions (HDTVs), and ultra-high-definition televisions (UHDTVs); one or more TVs, HDTVs, and UHDTVs having touch control panels; one or more computer monitors; one or more computer monitors having touch control panels; one or more smart phones; one or more tablet computers; one or more personal digital assistant (PDA) devices; one or more optical projectors; one or more laser projectors; and any combinations thereof (Leyvi [0013]).
As to claim 10, 17 see the discussion of claim 9, additionally, Leyvi discloses the system wherein each of the one or more information display devices is partitioned to display one or more ultrasonic diagnosis information and results from the plurality of information channels (Leyvi [0023]).
Response to Arguments
Applicant's arguments filed 12/12/21 have been fully considered but they are not persuasive. 
With respect to the 101 rejection applicant argues that the claimed subject matter of the claims integrates the judicial exception into a practical application (the ultrasonic diagnostic expert in the first location interactively performing ultrasonic diagnostics on the patient in the second remote location). However, the ultrasound machine, is merely used in a conventional way (the machine itself scans a 
Applicant argues with respect to the 102 rejection that Leyvi does not teach an information interface, a control interface and an information multiplexer for the local host, the remote host and the information control terminal to receive, transmit, and exchange ultrasonic diagnosis information and ultrasonic diagnosis control information between the local host, the remote host, and the information and control terminal. Leyvi discloses a computing device that allows “a remote clinician sends additional commands to the ultrasound system to optimize the exam, such as mode change commands and focal depth change commands, and may issue additional verbal instructions to guide probe manipulation.” [0023] this is analogous to a control interface.  Leyvi discloses “once the remote clinician is seeing ultrasound images of the proper anatomy on the workstation, images which may or may not be visible to the person(s) at the scanning site depending upon transmission of a Display Enable command, the remote clinician will begin carefully observing the ultrasound images and generally recording them” which would correspond to an information interface [0023].  The communication channels, such as those supporting video, audio, and command channels would be analogous to the multiplexer [0023]. Applicant Leyvi has several disadvantages such as limitations on mobile device capabilities, using the system for non-routine care. These features are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686